DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kihara et al. (US 2010/0202770).
Regarding Claim 1, Kihara discloses an optical element driving mechanism (Fig. 1), comprising:
a fixed portion (Fig. 1, base plate 1, Paragraph 0037) comprising a limiting portion (Fig. 1, stoppers 1k, 1j, and 1i, Paragraph 0037);
a movable portion (Fig. 1, shutter blades 3 and 4, Paragraph 0038) movably disposed on the fixed portion and comprising:
an optical element (Fig. 1, the portion of shutter blades 3 and 4 that cover the opening, the center of the opening 1c being the main optical axis, Paragraphs 0038 and 0052) having a main axis; and
a connecting assembly (Fig. 2, 1m, 5, 5a, 5b, and 5c, Paragraph 0039)  connected to the optical element; and
a driving assembly (Fig. 2, rotor assembly 5, 5a, 5b, 5c, Paragraphs 0039 and 0044)  at least partially disposed on the fixed portion, wherein the limiting portion is used for limiting a range of motion of the movable portion relative to the fixed portion (Fig. 1, stoppers 1k, 1j, and 1i, Paragraph 0045).
Regarding Claim 2, Kihara discloses as is set forth above and further discloses wherein the connecting assembly further comprises:
a rotation element (Fig. 2, mounting shank 1m, Paragraph 0039) rotating around a rotational axis (Fig. 2, center of mounting shank 1m, Paragraph 0039);
a first connecting element (Fig. 2, cylindrical body 5a, Paragraph 0039); and
a second connecting element (Fig. 2, an “aim” 5b, Paragraph 0039), wherein the rotation element and the second connecting element are connected to the first connecting element (Fig. 2, 5b and 1m are connected to the cylindrical body 5a, Paragraph 0039).
Regarding Claim 6, Kihara discloses as is set forth above and further discloses wherein the main axis and the rotational axis do not intersect (Fig. 1, the center of the opening 1c being the main optical axis does not intersect with the center mounting shank 1m, Paragraph 0039).
Regarding Claim 12, Kihara discloses as is set forth above and further discloses wherein the fixed portion comprises: 
a base (Fig. 1, base plate 1, Paragraph 0039); 
a case disposed on the base (Fig. 2, stator frame 6, Paragraph 0040); and 
an extending element (Fig. 1, left portion of base plate 1, Paragraph 0039) disposed on the base, wherein the extending element has an opening (Fig. 1, opening 1c, Paragraph 0036), and the main axis passes through the opening (Fig. 1, the center of the opening 1c being the main optical axis, Paragraphs 0038 and 0052).
Regarding Claim 13, Kihara discloses as is set forth above and further discloses wherein the extending element is exposed from the case when viewed in a second direction that is perpendicular to the main axis (Fig. 1, left portion of base plate 1, extends from the stator frame 6, in a direction perpendicular to the main (optical) axis).
Regarding Claim 14, Kihara discloses as is set forth above and further discloses wherein the base has a recess on a side facing away from the case (Fig. 3, slot 1d is on a side facing away from 6).
Regarding Claim 16, Kihara discloses as is set forth above and further discloses wherein the size of the optical element is greater than the size of the opening in a second direction that is perpendicular to the main axis (Fig 4, the shutter blade 3 overlaps the opening 1c, so 3 is greater than the size of the opening 1c from a direction perpendicular to the main (optical) axis.
Regarding Claim 17, Kihara discloses as is set forth above and further discloses wherein a mode of motion of the optical element Fig. 1, the mode of motion of shutter blade 3 is translation) is different than a mode of motion of the connecting assembly (Fig. 2, connecting assembly 5 has a rotational mode of motion).
Regarding Claim 18, Kihara discloses as is set forth above and further discloses wherein further comprising an optical module, wherein the optical module and the driving assembly are arranged in a first direction that is perpendicular to the main axis (Fig. 3, optical (imaging) module A, Paragraph 0042, is to the left of the driving assembly 5, which is perpendicular to the main axis).
Regarding Claim 19, Kihara discloses as is set forth above and further discloses wherein the optical module has a rectangular shape (Fig. 3, optical (imaging) module A, is rectangular Paragraph 0042).
Regarding Claim 20, Kihara discloses as is set forth above and further discloses wherein the optical module and the fixed portion at least partially overlap each other in the first direction (Fig. 3, optical (imaging) module A overlaps the shank section 1n of the fixed portion 1).
Allowable Subject Matter
Claims 3-5, 7-11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein the rotational axis does not pass through where the rotation element is connected to the first connecting element.
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein the second connecting element at least partially overlaps the rotation element along the main axis during an open condition.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising a circuit at least partially embedded in the fixed portion.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein the driving assembly comprises :a magnetic element; and a magnetic permeable element disposed in the magnetic element, wherein the main axis does not pass through the magnetic permeable element.
Specifically, with respect to claim 15, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism including, as the distinguishing feature(s) in combination with the other limitations wherein the size of the opening is less than the size of the driving assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kihara et al. (US 8,118,503), Kihara (US 2007/0201866), Kihara (US 2005/0286889), Kudo (US 2006/0024050), and Shiratori et al. (US 2004/0258405) are cited to show similar optical element driving mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872